

116 SRES 279 ATS: Designating June 21, 2021 through June 25, 2021, as “National Cybersecurity Education Week”.
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 279IN THE SENATE OF THE UNITED STATESJune 17, 2021Ms. Rosen (for herself and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 24, 2021Committee discharged; considered and agreed toRESOLUTIONDesignating June 21, 2021 through June 25, 2021, as National Cybersecurity Education Week.Whereas, according to a 2017 projection, the United States will face a shortage of 1,800,000 cybersecurity workers by 2022;Whereas recent cyberattacks on the United States have highlighted the cybersecurity workforce shortage in the United States that—(1)poses a threat to the national security of the United States;(2)jeopardizes the economy of the United States;(3)puts the digital privacy of the United States at risk; and(4)threatens the critical infrastructure of the United States;Whereas expanding cybersecurity education opportunities is important to address the cybersecurity workforce shortage and prepare the United States for ongoing and future national security threats;Whereas cybersecurity education can provide learning and career opportunities for kindergarten through grade 12 students across the United States, as well as bolster the capacity of the domestic workforce to defend the United States and secure the economy of the United States;Whereas, in 2020, introduced as part of the Providing Resources for Ongoing Training and Education in Cyber Technologies Act of 2020 and enacted as part of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), Congress authorized the Cybersecurity Education Training Assistance Program, a Department of Homeland Security initiative to provide cybersecurity career awareness, curricular resources, and professional development to elementary and secondary schools; andWhereas ensuring access to cybersecurity education for all students in the United States regardless of race, ethnicity, socioeconomic status, or geographic location will expand opportunities for good-paying jobs in high-demand fields: Now, therefore, be it That the Senate—(1)designates June 21, 2021 through June 25, 2021, as National Cybersecurity Education Week;(2)encourages the people of the United States to acknowledge the importance of cybersecurity education;(3)encourages educational and training institutions to increase the understanding and awareness of cybersecurity education at such institutions; and(4)commits to—(A)raising awareness about cybersecurity education; and(B)taking legislative actions to address cybersecurity education expansion and address the cybersecurity workforce shortage. 